— In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Palmer, J.), dated August 1, 1985, which, upon a fact-finding order of the Family Court, Orange County (Mishkin, J.), dated June 19, 1985, made upon an admission, finding that the appellant had committed an act, which, if committed by an adult, would have constituted the crime of robbery in the third degree, adjudged him a juvenile delinquent and placed him in the custody of the New York State Division for Youth for a period not to exceed one year. This appeal brings up for review the fact-finding order dated June 19, 1985.
Ordered that the order is reversed, as a matter of discretion in the interest of justice, without costs or disbursements, the fact-finding determination is vacated, and the petition is dismissed.
Since the record is barren of any evidence that an attempt was made to notify the appellant’s father of the fact-finding hearing or the charges against his son, and the presence of a *473group home representative who apparently informed the court that the appellant was no longer welcome at that residence was not an adequate substitute, the respondent concedes, and we agree, that the order must be reversed (see, Family Ct Act §§ 320.3, 341.2 [3]; Matter of Lloyd P., 99 AD2d 812). Since the appellant’s involuntary placement expired on August 1, 1986, the petition is dismissed (see, Matter of Yolanda C., 118 AD2d 778). Mangano, J. P., Brown, Rubin and Fiber, JJ., concur.